Scott, Judge,
delivered the opinion of the court.
This cause is before us on a writ of error. No point of of law is raised by the record. The sole object of the plaintiff is to obtain a reversal of the judgment of the court below on the ground that the facts warranted a different result from that obtained by the court. We have looted into the evidence preserved in the record and are of opinion that it would not warrant us in disturbing the action of the court below.
Judge Napton concurring,
the judgment will be affirmed.